DETAILED ACTION
This office action is in response to claims filed on 11/05/19. Claims 1-6 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2019 was filed on the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-6 are allowed.
Regarding Claim 1, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “a first control unit that determines a target torque which serves as an output target of the electric motor using a redundant signal and a non-redundant signal; a monitoring unit that determines a monitoring target torque using the redundant signal; and a fail-safe determining unit that determines the execution of fail-safe processing to the electric motor using the target torque and the monitoring target torque, wherein the fail-safe determining unit determining the execution of first fail-safe processing when a difference between the target torque and the monitoring target torque is equal to or more than a predetermined first upper limit threshold value or equal to or less than a first lower limit threshold value, and determining the execution of second fail-safe processing when the 
Regarding Claims 2-5 are dependent on claim 1, therefore are allowable.
Regarding Claim 6, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “determining a target torque which serves as an output target of the electric motor using a redundant signal and a non-redundant signal; determining a monitoring target torque using the redundant signal; and determining the execution of fail-safe processing to the electric motor using the target torque and the monitoring target torque, wherein the execution of first fail-safe processing is determined when a difference between the target torque and the monitoring target torque is equal to or more than a predetermined first upper limit threshold value or equal to or less than a first lower limit threshold value, and the execution of second fail-safe processing is determined when the difference is equal to or more than a predetermined second upper limit threshold value which is smaller than the first upper limit threshold value or equal to or less than a second lower limit threshold value which is larger than the first lower limit threshold value.”
	The closest prior art Cho et al. US 20150028785 A1 teaches calculating an output torque of an engine based on the calculated output torque of the motor when the average of the first difference values is smaller than or equal to the second reference value.  A second difference value between an engine torque command and the calculated output torque of the engine is calculated.  The second difference value is compared with a third reference value.  When the second difference value is larger than the third reference value, the hybrid electric vehicle is 
entered in the fail safe mode.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tang US 20150028785 A1 teaches the estimated torque is compared to the commanded torque.  For example, the torque monitor in the torque safety monitor can perform such a comparison, and report results to the status and failure processor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/CORTEZ M COOK/Examiner, Art Unit 2846